DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Obtaining a point cloud using multiple depth cameras. The distance data is claim 1 only concerns data for a single depth image, whereas in claim 5 in order to rotate the distance information is obtained with multiple depth cameras in order to obtain a point cloud.
Note: No prior art rejection has been given for this claim, therefore if this rejection is overcome this claim would likely be objected to as containing allowable subject matter but depending on a based rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Azrour et al. (“Leveraging orientation knowledge to enhance human pose estimation methods”) in view of Choi et al. (“Human Body Orientation Estimation using Convolutional Neural Network”).
Regarding claim 1, Azrour discloses, a recognition apparatus comprising: a memory configured to store a scene recognition dictionary relating a feature of a person included in distance information indicating a distance to the person with a scene identified by a formed angle (See Azrour Fig. 1, where the 3D camera data is input to a machine learning model which outputs the orientation estimation. Therefore the trained machine learning model is considered to be a stored scene recognition dictionary that relates learned machine learning weights/features to output classification of angles.)
and a skeleton recognition dictionary relating distance information corresponding to the scene with a joint position of the person; (See Azrour Fig. 1, where the depth image is input to a “Machine Learning model specialized for different range orientation”, and outputs a skeleton. Further see Fig. 3 which shows the ground truth depth images with joint positions that are used in training the machine learning models for each orientation. Therefore these sets of machine learning models are considered to be a skeleton recognition dictionary.) 
and a processor coupled to the memory and configured to: (The image processing is inherently done using a processor and memory.)
in a case where recognition distance information, which is distance information on an object person, is acquired, recognize a scene corresponding to the recognition distance information based on a feature of the recognition distance information and the 
and recognize a skeleton of the object person based on a recognition result of the scene recognized, the recognition distance information, and the skeleton recognition dictionary.  (See Azrour Fig. 1, where the skeleton is recognized using the selected skeleton model which is selected based the angle, and the depth image.)
Azrour discloses obtaining orientation using depth images but he fails to disclose obtaining the angle using perpendicular joints.
However Choi discloses, scene identified by a formed angle between a plurality of reference axes perpendicular to each other and a vector based on a skeleton of the person (See Choi pp 2-3 Section IV A, “Therefore we extracted the ground truth about the body orientation from the provided joint positions as described in Figure 3. First, we applied cross-product to the vector from the neck to right upper leg (red vector in Figure 3) and vector from the neck to left upper leg (green vector in Figure 3). Then we projected the calculated vector (blue vector in Figure 3) to an XY plane and calculated the body orientation angle from the projected vector (orange vector in Figure 3). These values are used as the ground truth for classification and the angles were categorized into the 8 labels as shown in Figure 2”)
Also see Choi Fig. 1, where the CNN (convolutional neural network) converts the input data into features that are processed at by each layer’s weights.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the training orientation models using 

Regarding claim 2, Azrour and Choi disclose, the recognition apparatus according to claim 1, wherein the processor is further configured to: acquire a plurality of sets of distance information related to information on the joint position of the person, classify the plurality of sets of distance information based on the information on the joint position, (See Azrour Fig. 1, where the Depth images are classified by the “set of machine learning models” in order to output a skeleton with joint information. Also see Fig. 3 where the ground truth data includes depth images with labeled joints that are used for training.)
and generate the scene recognition dictionary and the skeleton recognition dictionary based on a classification result.  (The trained “set of machine learning models” are based on training and correspond to the skeleton recognition model. Similarly the Fig. 1, orientation machine learning model can be trained using joint positions as disclosed by Choi.)

Regarding claim 3, Azrour and Choi disclose, the recognition apparatus according to claim 2, wherein the skeleton recognition dictionary is generated based on distance images, the distance images are generated based on joint position information on a person measured during motion capture and is related to a direction of the person in each scene, (See Azrour Fig. 3, which shows the ground truth depth images with joint 
and the processor is further configured to: classify the distance images based on joint position information on the person, (See Azrour Fig. 1 where the depth images are classified with the trained Machine learning models.)
and generate the skeleton recognition dictionary for each classified distance image.  (See Azrour Fig. 3, where multiple ground truth depth images are used for training the skeleton machine learning models.)

Regarding claim 4, Azrour and Choi disclose, the recognition apparatus according to claim 2, wherein the processor is further configured to:   
repeatedly input a pair of a predetermined scene and the distance information on the person corresponding to the predetermined scene into a multi-layer neural network so as to determine a weight of the neural network for leading the distance information on the person to the predetermined scene, extract the determined weight as a feature of the predetermined scene,  (See Choi p. 3, Figs. 1 and 2, where the pair of input images which and its orientations are used to train a CNN. During CNN training the input data will be converted into features at each layer and then the weights of each layer will be updated. Based on the combination with Azrour the input RGB image can be substituted with the depth image.)
and generate the scene recognition dictionary.  (See Choi Fig. 1, the trained CNN that outputs orientations is considered to be a scene recognition dictionary.)

 
Regarding claim 6, Azrour and Choi disclose, a recognition method executed by a processor, the recognition method comprising: referring to a storage device that stores a scene recognition dictionary relating a feature of a person included in distance information indicating a distance to the person with a scene identified by a formed angle between a plurality of reference axes perpendicular to each other and a vector based on a skeleton of the person and a skeleton recognition dictionary relating distance information corresponding to the scene with a joint position of the person; recognizing, in a case where recognition distance information, which is distance information on an object person, is acquired, a scene corresponding to the recognition distance information based on a feature of the recognition distance information and the scene recognition dictionary; and recognizing a skeleton of the object person based on a recognition result of the recognized scene, the recognition distance information, and the skeleton recognition dictionary.  (See the rejection of claim 1 as it is equally applicable for claim 6 as well.)

Regarding claim 7, Azrour and Choi disclose, a non-transitory computer-readable recording medium storing therein a recognition program that causes a computer to execute a process, (The image processing system will inherently include a computer-readable recording medium that stores a program.)
the process comprising:   referring to a storage device that stores a scene recognition dictionary relating a feature of a person included in distance information 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662